EXHIBIT 10.2


THIS WARRANT AND THE UNDERLYING SECURITIES HAVE NOT BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED (THE "ACT"), OR UNDER THE SECURITIES LAWS OF
ANY STATE_ THESE SECURITIES MAY NOT BE OFFERED, SOLD OR OTHERWISE TRANSFERRED,
PLEDGED OR HYPOTHECATED EXCEPT AS PERMITTED UNDER THE ACT AND APPLICABLE STATE
SECURITIES LAWS IN ACCORDANCE WITH APPLICABLE REGISTRATION REQUIREMENTS OR AN
EXEMPTION THEREFROM. THE ISSUER OF THESE SECURITIES MAY REQUIRE AN OPINION OF
COUNSEL REASONABLY SATISFACTORY TO THE ISSUER THAT SUCH OFFER, SALE, TRANSFER,
PLEDGE OR HYPOTHECATION OTHERWISE COMPLIES WITH THE ACT AND ANY APPLICABLE STATE
SECURITIES LAWS. THIS WARRANT MUST BE SURRENDERED TO THE COMPANY OR AS TRANSFER
AGENT AS A CONDITION PRECEDENT TO THE SALE, TRANSFER, PLEDGE OR HYPOTHECATION OF
ANY INTEREST IN ANY OF THE SECURITIES REPRESENTED HEREBY.
 
AMENDED AND RESTATED
WARRANT TO PURCHASE SHARES OF COMMON STOCK
of
ZAP
 
Dated as of March 21, 2012
Void after the date specified in Section 8
 
Warrant to Purchase
20,000,000 Shares of
Common Stock
 
THIS CERTIFIES THAT, for value received, China Electric Vehicle Corporation, a
British Virgin Island company, or its registered assigns (the "Holder"), is
entitled, subject to the provisions and upon the terms and conditions set forth
herein, to purchase from ZAP, a California corporation (the "Company"), shares
of the Company's Common Stock (the "Shares"), in the amounts, at such times and
at the price per share set forth in Section I.
 
This Amended and Restated Warrant to Purchase Shares of Common Stock of ZAP
("Warrant") amends, restates and supersedes in its entirety that certain Warrant
to Purchase Shares of Common Stock of Zap Dated January 12, 2011, as amended
pursuant to Amendment No. 1 to Warrant, effective March 31, 2011. The term
"Warrant" as used herein shall include this Warrant and any warrants delivered
in substitution or exchange therefor as provided herein. This Warrant is issued
in connection with the transactions described in the Securities Purchase
Agreement, dated as of the date hereof, by and among the Company and the Holder
(the "Purchase Agreement"). This is the wan-ant defined in the Purchase
Agreement as the "Warrant."
 
The following is a statement of the rights of the Holder and the conditions to
which this Warrant is subject, and to which Holder, by acceptance of this
Warrant, agrees:
 
 
Page 1

--------------------------------------------------------------------------------

 
1.            Number and Price of Shares; Exercise Period.
 
(a) Number of Shares. Subject to any previous exercise of the Warrant, the
Holder shall have the right to purchase the number of Shares that equals the
quotient obtained by dividing (x) the Warrant Coverage Amount (as defined below)
by (y) the Exercise Price (as defined below), prior to (or in connection with)
the expiration of this Warrant as provided in Section 8.
 
(b) Warrant Coverage Amount. The "Warrant Coverage Amount" shall be equal to ten
million dollars ($10,000,000.00).
 
(c) Exercise Price. The exercise price per Share shall initially be equal to
$0.50, subject to adjustment pursuant hereto (the "Exercise Price").
 
(d) Exercise Period. This Warrant shall be exercisable, in whole or in part, at
any time prior to (or in connection with) the expiration of this Warrant as set
forth in Section 8.
 
2.              Exercise of the Warrant.
 
(a) Exercise. The purchase rights represented by this Warrant may be exercised
at the election of the Holder, in whole or in part, in accordance with Section
1, by:
 
(i) the tender to the Company at its principal office (or such other office or
agency as the Company may designate) of a notice of exercise in the form of
Exhibit A (the "Notice of Exercise"), duly completed and executed by or on
behalf of the Holder, together with the surrender of this Warrant; and
 
(ii) the payment to the Company of an amount equal to (x) the Exercise Price
multiplied by (y) the number of Shares being purchased, by (a) wire transfer or
certified, cashier's or other check acceptable to the Company and payable to the
order of the Company; (b) surrender and cancellation of promissory notes or
other instruments representing indebtedness of the Company to the Holder; or (c)
a combination of (a) and (b).
 
(b) Stock Certificates. The rights under this Warrant shall be deemed to have
been exercised and the Shares issuable upon such exercise shall be deemed to
have been issued immediately prior to the close of business on the date this
Warrant is exercised in accordance with its terms, and the person entitled to
receive the Shares issuable upon such exercise shall be treated for all purposes
as the holder of record of such Shares as of the close of business on such date.
As promptly as reasonably practicable on or after such date, and in any event
within thirty (30) days thereafter, the Company shall issue and deliver to the
person or persons entitled to receive the same a certificate or certificates for
that number of shares issuable upon such exercise. In the event that the rights
under this Warrant are exercised in part and have not expired, the Company shall
execute and deliver a new Warrant reflecting the number of Shares that remain
subject to this Warrant.
 
 
Page 2

--------------------------------------------------------------------------------

 
(c) No Fractional Shares or Scrip. No fractional shares or scrip representing
fractional shares shall be issued upon the exercise of the rights under this
Warrant. In lieu of such fractional share to which the Holder would otherwise be
entitled, the Company shall make a cash payment equal to the Exercise Price
multiplied by such fraction.
 
(d) Conditional Exercise. The Holder may exercise this Warrant conditioned upon
(and effective immediately prior to) consummation of any transaction that would
cause the expiration of this Warrant pursuant to Section 8 by so indicating in
the notice of exercise.
 
(e) Forced Exercise. If (i) a registration is demanded by Holder pursuant to
that certain Registration Rights Agreement dated as of the date hereof by and
among the Holder and the Company, (ii) the volume weighted average sales price
per share of the Common Stock (as reported, absent manifest error, on the OTCBB
or any other internationally recognized exchange or market upon which the Common
Stock is then listed) for the thirty (30) Trading Days prior to the effective
date of such registration statement is equal to or greater than $1.00 per share
and (iii) the Company delivers a written notice to Holder stating its intent to
force the Holder to exercise this Warrant under this Section 2(e) within ten
(10) business days of Holder demanding a registration, then, contingent upon
such registration statement being declared effective, Holder shall exercise this
Warrant for at least that number of shares of Common Stock equal to twenty-five
percent (25%) of the Warrant Coverage Amount divided by the Exercise Price;
provided, however, that the Company shall be able to force the Holder to
exercise this Warrant under this Section 2(e) one (1) time only.
 
(f) Reservation of Stock. The Company agrees during the term the rights under
this Warrant are exercisable to reserve and keep available from its authorized
and unissued shares of common stock solely for the purpose of effecting the
exercise of this Wan-ant such number of shares as shall from time to time be
sufficient to effect the exercise of the rights under this Warrant; and if at
any time the number of authorized but unissued shares of common stock shall not
be sufficient for purposes of the exercise of this Warrant in accordance with
its terms, without limitation of such other remedies as may be available to the
Holder, the Company will use its best efforts to take such corporate action as
may be necessary to increase its authorized and unissued shares of its common
stock to a number of shares as shall be sufficient for such purposes. The
Company represents and warrants that all shares that may be issued upon the
exercise of this Warrant will, when issued in accordance with the terms hereof,
be validly issued, fully paid and nonassessable.
 
3.              Replacement of the Warrant. Subject to the receipt of evidence
reasonably satisfactory to the Company of the loss, theft, destruction or
mutilation of this Warrant and, in the case of loss, theft or destruction, on
delivery of an indemnity agreement reasonably satisfactory in form and substance
to the Company or, in the case of mutilation, on surrender and cancellation of
this Warrant, the Company at the expense of the Holder shall execute and
deliver, in lieu of this Warrant, a new wan-ant of like tenor and amount.
 
 
Page 3

--------------------------------------------------------------------------------

 
4.              Transfer of the Warrant.
 
 
(a) Warrant Register. The Company shall maintain a register (the "Warrant
Register") containing the name and address of the Holder or Holders. Until this
Warrant is transferred on the Warrant Register in accordance herewith, the
Company may treat the Holder as shown on the Warrant Register as the absolute
owner of this Warrant for all purposes, notwithstanding any notice to the
contrary. Any Holder of this Warrant (or of any portion of this Warrant) may
change its address as shown on the Wan-ant Register by written notice to the
Company requesting a change.
 
(b) Warrant Agent. The Company may appoint an agent for the purpose of
maintaining the Warrant Register referred to in Section 4(a), issuing the Shares
or other securities then issuable upon the exercise of the rights under this
Warrant, exchanging this Warrant, replacing this Warrant or conducting related
activities.
 
(c) Transferability of the Warrant. Subject to the provisions of this Warrant
with respect to compliance with the Securities Act of 1933, as amended (the
"Securities Act") and limitations on assignments and transfers, including
without limitation compliance with the restrictions on transfer set forth in
Section 5, title to this Warrant may be transferred by endorsement (by the
transferor and the transferee executing the assignment form attached as Exhibit
B (the "Assignment Form")) and delivery in the same manner as a negotiable
instrument transferable by endorsement and delivery.
 
(d) Exchange of the Warrant upon a Transfer. On surrender of this Warrant (and a
properly endorsed Assignment Form) for exchange, subject to the provisions of
this Wan-ant with respect to compliance with the Securities Act and limitations
on assignments and transfers, the Company shall issue to or on the order of the
Holder a new warrant or wan-ants of like tenor, in the name of the Holder or as
the Holder (on payment by the Holder of any applicable transfer taxes) may
direct, for the number of shares issuable upon exercise hereof, and the Company
shall register any such transfer upon the Warrant Register. This Warrant (and
the securities issuable upon exercise of the rights under this Warrant) must be
surrendered to the Company or its warrant or transfer agent, as applicable, as a
condition precedent to the sale, pledge, hypothecation or other transfer of any
interest in any of the securities represented hereby.
 
(e) Taxes. In no event shall the Company be required to pay any tax which may be
payable in respect of any transfer involved in the issue and delivery of any
certificate in a name other than that of the Holder, and the Company shall not
be required to issue or deliver any such certificate unless and until the person
or persons requesting the issue thereof shall have paid to the Company the
amount of such tax or shall have established to the satisfaction of the Company
that such tax has been paid or is not payable.
 
5.              Restrictions on Transfer of the Warrant and Shares; Compliance
with Securities Laws. By acceptance of this Warrant, the Holder agrees to comply
with the following:
 
Page 4

--------------------------------------------------------------------------------

 
(a) Restrictions on Transfers. Subject to Section 5(b), this Warrant may not be
transferred or assigned in whole or in part without the Company's prior written
consent (which shall not be unreasonably withheld), and any attempt by Holder to
transfer or assign any rights, duties or obligations that arise under this
Warrant without such permission shall be void. Any transfer of this Warrant or
the Shares (the "Securities") must be in compliance with all applicable federal
and state securities laws. The Holder agrees not to make any sale, assignment,
transfer, pledge or other disposition of all or any portion of the Securities,
or any beneficial interest therein, unless and until the transferee thereof has
agreed in writing for the benefit of the Company to take and hold such
Securities subject to, and to be bound by, the terms and conditions set forth in
this Warrant to the same extent as if the transferee were the original Holder
hereunder, and
 
(i) there is then in effect a registration statement under the Securities Act
covering such proposed disposition and such disposition is made in accordance
with such registration statement, or
 
(ii) (A) the Holder shall have given prior written notice to the Company of the
Holder's intention to make such disposition and shall have furnished the Company
with a detailed description of the manner and circumstances of the proposed
disposition and, with respect to any transfer of this Warrant, except for those
dispositions set forth in Section 5(b) below, the Company shall have provided
the Holder with prior written approval of such disposition (which approval shall
not be unreasonably withheld, conditioned or delayed) and (B) if requested by
the Company, other than as set forth in Section 5(b) below, the Holder shall
have furnished the Company, at the Holder's expense, with evidence reasonably
satisfactory to the Company (including, if requested by the Company, an opinion
of counsel to the Holder) that such disposition will not require registration of
such Securities under the Securities Act. It is agreed that the Company will not
require opinions of counsel for transactions made pursuant to Rule 144 under the
Securities Act, except in unusual circumstances.
 
(b) Permitted Transfers. Permitted transfers include (i) a transfer not
involving a change in beneficial ownership, or (ii) transactions involving the
distribution without consideration of Securities by any Holder to (x) a parent,
subsidiary or other affiliate of a Holder that is a corporation, (y) any of the
Holder's partners, members or other equity owners, or retired partners or
members, or to the estate of any of its partners, members or other equity owners
or retired partners or members, or (z) a venture capital fund that is controlled
by or under common control with one or more general partners or managing members
of or shares the same management company with, the Holder; provided, in each
case, that the Holder shall give written notice to the Company of the Holder's
intention to effect such disposition and shall have furnished the Company with a
detailed description of the manner and circumstances of the proposed
disposition.
 
(c) Securities Law Legend. The Securities shall (unless otherwise permitted by
the provisions of this Warrant) be stamped or imprinted with a legend
substantially similar to the following (in addition to any legend required by
state securities laws):
 
 
 
 
Page 5

--------------------------------------------------------------------------------

 
THE SECURITIES REPRESENTED HEREBY HAVE NOT BEEN REGISTERED UNDER THE SECURITIES
ACT OF 1933, AS AMENDED (THE "ACT"), OR UNDER THE SECURITIES LAWS OF CERTAIN
STATES. THESE SECURITIES MAY NOT BE OFFERED, SOLD OR OTHERWISE TRANSFERRED,
PLEDGED OR HYPOTHECATED EXCEPT AS PERMITTED UNDER THE ACT AND APPLICABLE STATE
SECURITIES LAWS LN ACCORDANCE WITH APPLICABLE REGISTRATION REQUIREMENTS OR AN
EXEMPTION THEREFROM. THE ISSUER OF THESE SECURITIES MAY REQUIRE AN OPINION OF
COUNSEL REASONABLY SATISFACTORY TO THE ISSUER THAT SUCH OFFER, SALE OR TRANSFER,
PLEDGE OR HYPOTHECATION OTHERWISE COMPLIES WITH THE ACT AND ANY APPLICABLE STATE
SECURITIES LAWS. THIS CERTIFICATE MUST BE SURRENDERED TO THE COMPANY OR ITS
TRANSFER AGENT AS A CONDITION PRECEDENT TO THE SALE, TRANSFER, PLEDGE OR
HYPOTHECATION OF ANY INTEREST IN ANY OF THE SECURITIES REPRESENTED HEREBY.
 
(d) Instructions Regarding Transfer Restrictions. The Holder consents to the
Company making a notation on its records and giving instructions to any transfer
agent in order to implement the restrictions on transfer established in this
Section 5.
 
(e) Removal of Legend. The legend referring to federal and state securities laws
identified in Section 5(c) stamped on a certificate evidencing the Shares and
the stock transfer instructions and record notations with respect to such
securities shall be removed and the Company shall issue a certificate without
such legend to the holder of such securities if (i) such securities are
registered under the Securities Act, or (ii) such holder provides the Company
with an opinion of counsel reasonably acceptable to the Company to the effect
that a sale or transfer of such securities may be made without registration or
qualification.
 
6.              Adjustments. Subject to the expiration of this Warrant pursuant
to Section 8, the number and kind of shares purchasable hereunder and the
Exercise Price therefor are subject to adjustment from time to time, as follows:
 
(a) Merger or Reorganization. If at any time there shall be any reorganization,
recapitalization, merger or consolidation (a "Reorganization") involving the
Company (other than as otherwise provided for herein or as would cause the
expiration of this Warrant under Section 8) in which shares of the Company's
stock are converted into or exchanged for securities, cash or other property,
then, as a part of, such Reorganization, lawful provision shall be made so that
the Holder shall thereafter be entitled to receive upon exercise of this
Warrant, the kind and amount of securities, cash or other property of the
successor corporation resulting from such Reorganization, equivalent in value to
that which a holder of the Shares deliverable upon exercise of this Warrant
would have been entitled in such Reorganization if the right to purchase the
Shares hereunder had been exercised immediately prior to such Reorganization. In
any snob case, appropriate adjustment (as determined in good faith by the Board
of Directors of the successor corporation) shall be made in the application of
the provisions of this Warrant with respect to the rights and interests of the
Holder after such Reorganization to the end that the provisions of this Warrant
shall be applicable after the event,
 
 
Page 6

--------------------------------------------------------------------------------

 
as near as reasonably may be, in relation to any shares or other securities
deliverable after that event upon the exercise of this Warrant.
 
(b) Reclassification of Shares. If the securities issuable upon exercise of this
Warrant are changed into the same or a different number of securities of any
other class or classes by reclassification, capital reorganization or otherwise
(other than as otherwise provided for herein) (a "Reclassification"), then, in
any such event, in lieu of the number of Shares which the Holder would otherwise
have been entitled to receive, the Holder shall have the right thereafter to
exercise this Warrant for a number of shares of such other class or classes of
stock that a holder of the number of securities deliverable upon exercise of
this Warrant immediately before that change would have been entitled to receive
in such Reclassification, all subject to further adjustment as provided herein
with respect to such other shares.
 
(c) Subdivisions and Combinations. In the event that the outstanding shares of
common stock are subdivided (by stock split, by payment of a stock dividend or
otherwise) into a greater number of shares of such securities, the number of
Shares issuable upon exercise of the rights under this Warrant immediately prior
to such subdivision shall, concurrently with the effectiveness of such
subdivision, be proportionately increased, and the Exercise Price shall be
proportionately decreased, and in the event that the outstanding shares of
common stock are combined (by reclassification or otherwise) into a lesser
number of shares of such securities, the number of Shares issuable upon exercise
of the rights under this Warrant immediately prior to such combination shall,
concurrently with the effectiveness of such combination, be proportionately
decreased, and the Exercise Price shall be proportionately increased.
 
(d) Dilutive Issuances. If and whenever on or after the date of issuance of this
Warrant, the Company issues or sells, or in accordance with this Section 6(d) is
deemed to have issued or sold, any shares of Common Stock, Options or
Convertible Securities, except for an Excluded Security, for a per share
consideration less than a price (the "Applicable Price") equal to either (i) in
the case of the issuance or sale of shares of Common Stock, the lesser of $0.25
per share or the Exercise Price in effect immediately prior to such issue or
sale or (ii) in the case of the issuance or sale of Options or other Convertible
Securities, the Exercise Price in effect immediately prior to such issue or sale
(the foregoing a "Dilutive Issuance"), then immediately after such Dilutive
Issuance, the Exercise Price then in effect shall be reduced to an amount equal
to the Applicable Price.
 
(e) Notice of Adjustments. Upon any adjustment in accordance with this Section
6, the Company shall give notice thereof to the Holder, which notice shall state
the event giving rise to the adjustment, the Exercise Price as adjusted and the
number of securities or other property purchasable upon the exercise of the
rights under this Warrant, setting forth in reasonable detail the method of
calculation of each. The Company shall, upon the written request of any Holder,
furnish or cause to be furnished to such Holder a certificate setting forth (i)
such adjustments, (ii) the Exercise Price at the time in effect and (iii) the
number of securities and the amount, if any, of other property that at the time
would be received upon exercise of this Warrant
 
7.               Notification of Certain Events. Prior to the expiration of this
Warrant pursuant to Section 8, in the event that the Company shall authorize:
 
 
Page 7

--------------------------------------------------------------------------------

 
(a) the issuance of any dividend or other distribution on the capital stock of
the Company (other than (i) dividends or distributions otherwise provided for in
Section. 6, (ii) repurchases of common stock issued to or held by employees,
officers, directors or consultants of the Company or its subsidiaries upon
termination of their employment or services pursuant to agreements providing for
the right of said repurchase; (iii) repurchases of common stock issued to or
held by employees, officers, directors or consultants of the Company or its
subsidiaries pursuant to rights of first refusal or first offer contained in
agreements providing for such rights; or (iv) repurchases of capital stock of
the Company in connection with the settlement of disputes with any stockholder),
whether in cash, property, stock or other securities; or
 
(b) the voluntary liquidation, dissolution or winding up of the Company.
 
The Company shall send to the Holder of this Warrant at least ten (10) days
prior written notice of the date on which a record shall be taken for any such
dividend or distribution specified in clause (a) or the expected effective date
of any such other event specified in clause (b). The notice provisions set forth
in this section may be shortened or waived prospectively or retrospectively by
the consent of the Holder of this Warrant.
 
8.               Expiration of the Warrant. This Wan-ant shall expire and shall
no longer be exercisable as of 5:00 p.m., Pacific time, on February 12, 2014.
 
9.               No Rights as a Stockholder. Nothing contained herein shall
entitle the Holder to any rights as a stockholder of the Company or to be deemed
the holder of any securities that may at any time be issuable on the exercise of
the rights hereunder for any purpose nor shall anything contained herein be
construed to confer upon the Holder, as such, any right to vote for the election
of directors or upon any matter submitted to stockholders at any meeting
thereof, or to give or withhold consent to any corporate action (whether upon
any recapitalization, issuance of stock, reclassification of stock, change of
par value or change of stock to no par value, consolidation, merger, conveyance
or otherwise) or to receive notice of meetings, or to receive dividends or
subscription rights or any other rights of a stockholder of the Company until
the rights under the Warrant shall have been exercised and the Shares
purchasable upon exercise of the rights hereunder shall have become deliverable
as provided herein.
 
10.            Definitions. Capitalized terms used in this Warrant and not
otherwise defined have the meanings given to them in the Purchase Agreement.
Unless otherwise defined in this Warrant, the following capitalized terms shall
have the following respective meanings when used herein:
 
"Approved Stock Plan" means the Company's 2008 Equity Compensation Plan, 2007
Equity Compensation Plan, 2006 Incentive Stock Plan, 2002 Incentive Stock Plan,
1999 Incentive Stock Plan, each as may be amended from time to time, or any
employee benefit plan, stock grant, stock option or purchase plan, or stock
option exchange plan or other employee stock incentive or similar agreement
approved by the Board of Directors of the Company and the Holder in writing
pursuant to which the Company's securities may be issued to any officers,
directors, or employees of, or consultants to, the Company for services provided
thereto.


 
Page 8

--------------------------------------------------------------------------------

 
"Common Stock" means the Common Stock, no par value per share, of the Company
authorized at the date of this Warrant as originally executed.
 
"Convertible Securities" means any stock or securities (other than Options)
directly or indirectly convertible into or exercisable or exchangeable for
Common Stock.
 
"Excluded Securities" means: (i) any Common Stock issued or issuable in
connection with any Approved Stock Plan or to vendors or service providers that
have a relationship with the Company as of the date hereof, provided that the
aggregate number of shares issued or issuable in connection with any Approved
Stock Plan and issued or issuable to such vendors and service providers shall
not exceed 30 million shares; (ii) any Common Stock issued or issuable to Steven
Schneider in accordance with Section 4.25 of the Securities Purchase Agreement;
(iii) any Common Stock issued or issuable upon conversion of the Note or the
exercise of the warrants issued to Holder pursuant to the Purchase Agreement;
(iv) any Common Stock issued or issuable upon conversion of: any Options or
Convertible Securities (other than any Options issued pursuant to an Approved
Stock Plan) which are outstanding on the day immediately preceding the date
hereof, provided that the terms of such Options or Convertible Securities are
not amended, modified or changed on or after the date of issuance of this
Warrant; (v) any Common Stock issued or issuable in connection with any
reorganization, recapitalization, merger, consolidation, acquisition, joint
venture or strategic relationship, or any other non-capital raising transaction;
(vi) up to 40,000,000 shares of Common Stock or Convertible Securities or
Options convertible into up to 40,000,000 shares of Common Stock to any single
third party (or affiliated or related entity) within any given twelve (12) month
period; or (vii) any Common Stock issued or issuable in other transactions so
long as the aggregate consideration payable in all such transactions does not
exceed $8,000,000 during any twelve (12) month period.
 
"Options" means any rights, warrants or options to subscribe for or purchase
Common Stock or Convertible Securities.
 
"Trading Day" means (i) if the Common Stock is admitted to trading on the Nasdaq
Stock Market or any other system of automated dissemination of quotations of
securities prices, a day on which trades may be effected through such system;
(ii) if the Common Stock is listed or admitted for trading on the New York Stock
Exchange or any other national securities exchange, a day on which such exchange
is open for business; or (iii) if the Common Stock is not admitted to trading on
the Nasdaq Stock Market or listed or admitted for trading on any national
securities exchange or any other system of automated dissemination of quotation
of securities prices, a day on which the Common Stock is traded regular way in
the over-the-counter market and for which a closing bid and a closing asked
price for the Common Stock are available.
 
11.            Miscellaneous.
 
(a)Amendments. Except as expressly provided herein, neither this Warrant nor any
term hereof may be amended, waived, discharged or terminated other than by a
written instrument referencing this Warrant and signed by the Company and the
Holder.
 
 
Page 9

--------------------------------------------------------------------------------

 
(b) Waivers. No waiver of any single breach or default shall be deemed a waiver
of any other breach or default theretofore or thereafter occurring.
 
(c) Notices. All notices and other communications required or permitted
hereunder shall be in writing and shall be mailed by registered or certified
mail, postage prepaid, sent by facsimile or electronic mail (if to the. Holder)
or otherwise delivered by hand, messenger or courier service addressed:
 
(i) if to the Holder, to the Holder at the Holder's address, facsimile number or
electronic mail address as shown in the Company's records, as may be updated in
accordance with the provisions hereof, or until any such Holder so furnishes an
address, facsimile number or electronic mail address to the Company, then to and
at the address, facsimile number or electronic mail address of the last holder
of this Warrant for which the Company has contact information in its records; or
 
(ii) if to the Company, to the attention of the Chief Financial Officer of the
Company at 501 4th Street, Santa Rosa, California 95401, or at such other
address as the Company shall have furnished to the Holder.
 
Each such notice or other communication shall for all purposes of this Warrant
be treated as effective or having been given (i) if delivered by hand, messenger
or courier service, when delivered, or (ii) if sent by mail, at the earlier of
its receipt or 72 hours after the same has been deposited in a regularly
maintained receptacle for the deposit of the United States mail, addressed and
mailed as aforesaid, or (iii) if sent by facsimile, upon confirmation of
facsimile transfer or, if sent by electronic mail, upon confirmation of delivery
when directed to the relevant electronic mail address. In the event of any
conflict between the Company's books and records and this Warrant or any notice
delivered hereunder, the Company's books and records will control absent fraud
or error.
 
(d) Governing Law. This Warrant and all actions arising out of or in connection
with this Warrant shall be governed by and construed in accordance with the laws
of the State of California, without regard to the conflicts of law provisions of
the State of California, or of any other state.
 
(e) Titles and Subtitles. The titles and subtitles used in this Warrant are used
for convenience only and are not to be considered in construing or interpreting
this Warrant. All references in this Warrant to sections, paragraphs and
exhibits shall, unless otherwise provided, refer to sections and paragraphs
hereof and exhibits attached hereto.
 
(f) Severability. If any provision of this Warrant becomes or is declared by a
court of competent jurisdiction to be illegal, unenforceable or void, portions
of such provision, or such provision in its entirety, to the extent necessary,
shall be severed from this Warrant, and such illegal, unenforceable or void
provision shall be replaced with a valid and enforceable provision that will
achieve, to the extent possible, the same economic, business and other purposes
of the illegal, unenforceable or void provision, The balance of this Warrant
shall be enforceable in accordance with its terms.
 
 
Page 10

--------------------------------------------------------------------------------

 
(g) Saturdays, Sundays and Holidays. If the last or appointed day for the taking
of any action or the expiration of any right required or granted herein shall be
a Saturday, Sunday or U.S. federal holiday, then such action may be taken or
such right may be exercised on the next succeeding day that is not a Saturday,
Sunday or U.S. federal holiday.
 
(h) Entire Agreement Except as expressly set forth herein, this Warrant
(including the exhibits attached hereto) along with the other Transaction
Documents (as defined in the Purchase Agreement) constitute the entire agreement
and understanding of the Company and the Holder with respect to the subject
matter hereof and supersede all prior agreements and understandings relating to
the subject matter hereof.
 
The Company signs this Warrant as of the date stated on the first page.



  ZAP   ZAP         a California corporation               By:  
/s/ Alex Wang
  By:  
/s/ Steven Schneider
   
Name: Alex Wang
   
Name:  Steven Schneider 
   
Title: Chief Executive Officer
   
Title: Chief Executive Officer
 

 
 
ACCEPTED AND AGREED:
 
CHINA ELECTRIC VEHICLE CORPORATION,
a British Virgin Island Company
 
By: Cathaya Capital G.P., Its General Partner
 
By: Cathaya General Partner
 
By:  /s/ Priscilla Lu                        
Name:  Priscilla Lu
Title:  Director

 
 
 
 
 
 
Page 11

--------------------------------------------------------------------------------

 
EXHIBIT A
 
NOTICE OF EXERCISE
 
To: ZAP (the "Company")
 
Attention: Chief Executive Officer
 
Holder: __________________
 
Date:  ___________________
 
 
(1) Exercise. The undersigned elects to purchase the following pursuant to the
terms of the attached warrant:
 
Number of shares: _____________________________
 
 
Type of security: ______________________________
 
   (2)  Method of Exercise. The undersigned elects to exercise the attached
warrant pursuant to:
 
A cash payment or cancellation of indebtedness, and tenders herewith payment of
the purchase price for such shares in full, together with all applicable
transfer taxes, if any.
 
   (3) Conditional Exercise. Is this a conditional exercise pursuant to Section
2(d):
 
Yes                                     No
 
If "Yes," indicate the applicable condition:
 
   _______________________________________________________
 
   (4)  Stock Certificate.  Please issue a certificate or certificates
representing the shares in the name of:
 
        The undersigned
 
    Other
Name: _________________________
 
Address:_______________________
 


 
Page 12

--------------------------------------------------------------------------------

 
  (5)  Unexercised Portion of the Warrant. Please issue a new warrant for the
unexercised portion of the attached warrant in the name of:
 
        The undersigned
 
    Other
Name: _________________________
 
Address:_______________________
 
 
                         Not applicable
 
 
HOLDER
 
 

--------------------------------------------------------------------------------

(Print name of the warrant holder)
 

--------------------------------------------------------------------------------

(Signature)
 

--------------------------------------------------------------------------------

(Name and title of signatory, if applicable)
 

--------------------------------------------------------------------------------

(Date)
 

--------------------------------------------------------------------------------

(Fax number)
 

--------------------------------------------------------------------------------

(Email address)
 
 




 
Page 13

--------------------------------------------------------------------------------

 
EXHIBIT B
 
ASSIGNMENT FORM
 
ASSIGNOR:     ___________________________
 
COMPANY:     ZAP (THE "COMPANY')
 
WARRANT:   THE AMENDED AND RESTATED WARRANT TO PURCHASE SHARES OF COMMON STOCK
ISSUED ON MARCH 21, 2012 (THE WARRANT')
 
DATE:  ________________________________
 
 
(1)  
Assignment. The undersigned registered holder of the Warrant ("Assignor")
assigns and transfers to the assignee named below ("Assignee") all of the rights
of Assignor under the Warrant, with respect to the number of shares set forth
below:

 
Name of
Assignee:    __________________________________                                     
 
Address of Assignee:    _______________________________
 
Number of Shares Assigned: ___________________________
 
 
and does irrevocably constitute and appoint _____________ as attorney to make
such transfer on the books of the Company, maintained for the purpose, with full
power of substitution in the premises.
 
(2)  
Obligations of Assignee. Assignee agrees to take and hold the Warrant and any
shares of stock to be issued upon exercise of the rights thereunder (the
"Securities") subject to, and to be bound by, the terms and conditions set forth
in the Warrant to the same extent as if Assignee were the original holder
thereof

 
(signature page follows)
 
 
Page 14

--------------------------------------------------------------------------------

 
 
Assignor and Assignee are signing this Assignment Form on the date first set
forth above.
 
ASSIGNOR                                           ASSIGNEE
 
 
 

--------------------------------------------------------------------------------

(Print name of Assignor)                      (Print name of Assignee)
 
 

--------------------------------------------------------------------------------

(Signature of Assignor)                        (Signature of Assignee)
 
 

--------------------------------------------------------------------------------

(Print name of signatory, if applicable)                           (Print name
of signatory, if applicable)
 
 

--------------------------------------------------------------------------------

(Print title of signatory, if applicable)                        (Print title
pfsignatory, if applicable)
 
 
 
Address:                                  Address:
 

--------------------------------------------------------------------------------

 
 

--------------------------------------------------------------------------------




 
 
Page 15